Case 9:18-cv-80176-BB Document 596 Entered on FLSD Docket 06/26/2020 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                                           Case No. 9:18-cv-80176 (BB/BR)

  CRAIG WRIGHT,

        defendant.
  _____________________________________/

                           DR. CRAIG WRIGHT’S MOTION TO SEAL

         In accordance with the Court’s Order Scheduling Trial and Order of Instructions Before

  Calendar Call [D.E. 476], Dr. Wright will file his deposition designations, counter-designations,

  and objections today, which will include the entire deposition transcripts from which Dr. Wright is

  designating. The transcript of a third-party deponent has been marked confidential in its entirety

  pursuant to the Court-ordered stipulated confidentiality agreement [D.E. 105.1], and pursuant to

  the Court’s Order dated April 30, 2020 [D.E. 475]. Within the margins of the transcript, Plaintiffs’

  affirmative designations correspond to the yellow highlights and Dr. Wright’s counter-

  designations correspond to the orange highlights.

         For the foregoing reasons, Dr. Wright asks the Court to authorize him to file the deposition

  of the confidential third-party deponent under seal.
